DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 12, and 16-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-11, and 13-15 are cancelled.  Claims 12, 16-17, and 22 are amended.

Response to Amendment
	The amendments filed on 10 Jan. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 12 under 35 USC 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman et al. (J. Mag. Res. Imag.; published 2006) and Lundahl et al. (WO 2006/096492 A2; published 14 Sep. 2006) is withdrawn.
	In view of Applicants amendments, the rejection of claim 12, and 16-22 under 35 USC 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman et al. (J. Mag. Res. Imag.; published 2006) and Lundahl et al. (WO 2006/096492 A2; published 14 Sep. 2006), in further view of Leblond et al. (US 2011/0275932 A1; published 10 Nov. 2011) is withdrawn.
	In view of Applicants amendments, the rejection of claim 12, and 16-22 under 35 USC 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman et al. (J. Mag. Res. Imag.; published 2006) and Lundahl et al. (WO 
	In view of Applicants amendments, the rejection of claim 12, and 16-22 under 35 USC 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman et al. (J. Mag. Res. Imag.; published 2006) and Lundahl et al. (WO 2006/096492 A2; published 14 Sep. 2006), in further view of Suto et al. (Acta Radiologica; published 1993) is withdrawn.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman et al. (J. Mag. Res. Imag.; published 2006) and Cohen et al. (US 4,986,256; issued 22 Jan. 1991).

Tanaka et al. teach agent for diagnosing and treating malignant tumor (see title).  Tanaka et al. teach that protoporphyrin IX which is induced by administration of 5-aminolevulinic acid accumulates in tumors (neoplastic disease) and shows similar effects to porphyrins and this compound has been drawing attention due to its low toxicity and phototoxicity and quick metabolism in the body.  It is disclosed that by applying this effect, 5-aminolevulinic acid is used as a contract agent for MRI (see col. 1).  Tanaka et al. teach that the principle of the diagnostic method using the diagnostic agent of the present invention is based on the phenomenon that porphyrins, typified by protoporphyrin IX, as metabolites are accumulated in malignant tumors when 5-aminolevulinic acid is administered.  There is a hypothesis that the activity of ferrochelatase which metabolizes protoporphyrin IX into its corresponding heme may be low in malignant tissue (see col. 7).  Tanaka et al. teach that this method can be applied to the 
Tanaka et al. do not teach a method comprising administering an iron containing compound or an MRI that employs Rapid Acquisition with Relaxation Enhancement (RARE) method or obtaining a T2-weighted image with respect to the state of protons wherein the T2 relaxation time in the presence of the compound has a value of 1.2 times or more of the value of the T2 relaxation time in the absence of the compound.
	Braakman et al. teach longitudinal assessment of Alzheimer’s β-amyloid plaque development in transgenic mice monitored by in vivo magnetic resonance microimaging (see title).  Braakman et al. teach that T2-wieghted MR images were acquired with a rapid acquisition with relaxation enhancement.  This reduces total scan time significantly compared to normal mulita slice (MS) spin echo methods (see pgs. 531, and 534).  Braakman et al. teach that Vanhoutte recently reported in vivo visualization of Aβ plaques at 7T using intrinsic plaques, using intrinsic MRI contrast arising from iron associated plaques (see pg. 534).  Braakman et al. teach that the source of this iron is unknown but evidence suggests that induction of heme oxygenase, which occurs in AD, converts heme into tetrapyrrole and free iron.  Our results show that iron may be the source of intrinsic MR contrast from Aβ plaques as recently reported for this mouse model (see pg. 535).  Braakman et al. teach control images (see Fig. 1; pgs. 533 and 535).
Cohen et al. teach that although Fe(III)TPPS4 with 5 unpaired electron spins was less effective than Mn(III), it was twice as effective in increasing the water relaxation rate than FeEDTA, which was tested as a potential agent in NMR imaging of mammals (see col. 4).  Cohen et al. teach both spin echo (T2) and inversion recovery (T1) images showed enhancement of contrast (see col. 7; Fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify method of Tanaka et al. (method of diagnosing malignant tumors .

Claims 12, 16-19, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman et al. (J. Mag. Res. Imag.; published 2006) and Cohen et al. (US 4,986,256; issued 22 Jan. 1991), in further view of Leblond et al. (US 2011/0275932 A1; published 10 Nov. 2011).

	Tanaka et al. teach as discussed above.
	Tanaka et al. do not further teach a method wherein the neoplastic disease is a glioma such as a glioblastoma.
	Braakman et al. teach as discussed above.
	Cohen et al. teach as discussed above.
	Leblond et al. teach that prior studies such as by Friesen as well as by Stummer show preferential accumulation of PpIX in glioma tissue, including glioblastoma and meduloblastoma tissue, following 5-ALA administration to a subject having a tumor.  The tumor accumulates a greater concentration of PpIX than does normal surrounding tissue (see [0055]).
.

Claims 12, and 16-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman et al. (J. Mag. Res. Imag.; published 2006),. Cohen et al. (US 4,986,256; issued 22 Jan. 1991) and Leblond et al. (US 2011/0275932 A1; published 10 Nov. 2011), in further view of Lundahl et al. (WO 2006/096492 A2; published 14 Sep. 2006).

	Tanaka et al. teach as discussed above.
	Tanaka et al. do not further teach that the agent further comprises one or two or more metal-containing compounds optionally an iron containing compound.
	Braakman et al. teach as discussed above.
	Cohen et al. teach as discussed above.
	Leblond et al. teach as discussed above.
	Lundahl et al. teach a method comprising administering an effective amount a precursor to protoporphyrin IX and an porphyrin complexing molecule (see pg. 4).  Lundahl et al. teach iron as a porphyrin complexing molecule (see pg. 5).  Iron can be part of an iron-donating 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Tanaka et al. by further adding an iron-containing compound to the MRI contrast agent as taught by Lundahl et al. because it would have been expected to advantageously enable increased conversion of tumor accumulated PpIX to heme.



Applicants Arguments
	Applicants assert that the method disclosed in Braakman focuses on the MRI method without exogenous contrast agents. The methods in the claims are based on the finding that 5-aminolevulinic acid (ALA) can be used as an MRI contrast agent for obtaining T2-weighted image with respect to the state of the protons.  The method in Braakman could visualize iron in beta-amyloid plaque.  The methods according to the claims are MRI methods for diagnosing neoplastic disease in a subject.  The disclosure of Braakman is completely irrelevant to the claimed method.

Applicant's arguments filed 10 Jan. 2022 have been fully considered but they are not persuasive. Both Tanaka and Cohen focus on MRI methods with exogenous contrast agents.  Braakman teaches and motivates an MRI method that employs the Rapid Acquisition with Relaxation Enhancement (RARE).  According to Braakman, RARE advantageously reduces the total scan time significantly compared to normal multi slice (MS) spin echo methods.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Tanaka by further applying MRI to the subject wherein the MRI employs RARE in order to gain the advantages disclosed by Braakman, that is, T2-weighted imaging with reduced .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618